            Case 2:17-cv-01383-JFC Document 37 Filed 10/02/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA

 JOHN EGAN, individually and
 on behalf of all others similarly situated,
                                                        Case No. 2:17-cv-01383-JFC
                         Plaintiff,

        v.

 PYRAMID ADVISORS LIMITED
 PARTNERSHIP d/b/a PYRAMID HOTEL
 GROUP and WINEGARDNER &
 HAMMONS HOTEL GROUP, LLC,

                         Defendants.


                     STIPULATION OF DISMISSAL WITH PREJUDICE

       COMES NOW Plaintiff John Egan and Defendants Pyramid Advisors Limited Partnership

and Winegardner & Hammons Hotel Group LLC, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)

hereby stipulate that:

       1.        This action shall be DISMISSED with prejudice and without costs taxed against

                 any party; and

       2.        No motion for class certification has been filed and no class has been certified in

this action; therefore, class notice and court approval of this dismissal are not required under the

Federal Rules.

 Respectfully submitted,

 /s/ R. Bruce Carlson                               /s/Sherri A. Affrunti
 R. Bruce Carlson                                   Sherri A. Affrunti
 Kelly K. Iverson                                   Reed Smith LLP
 Carlson Lynch Sweet & Kilpela, LLP                 136 Main Street, Suite 250
 1133 Penn Avenue,5th Floor                         Princeton, NJ 08540
 Pittsburgh, PA 15222                               609-514-5950
 412-322-9243                                       saffrunti@reedsmith.com
 bcarlson@carlsonlynch.com
         Case 2:17-cv-01383-JFC Document 37 Filed 10/02/18 Page 2 of 2



 kiverson@carlsonlynch.com
                                        Attorneys for Defendants Pyramid Advisors
 Attorneys for Plaintiff John Egan      Limited Partnership and Winegardner &
                                        Hammons Hotel Group LLC


Dated: October 2, 2018                    Dated: October 2, 2018
